DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application claims foreign priority to 10163721.3, filed 05/24/2010.

Status of Claims
	Claims 1-8, 10-12, 14-16, and 22-32 are pending.
	Claims 14-16 and 27 have been withdrawn from consideration.

Election/Restrictions
Applicant elected Invention I (Apparatus) and Species 3 (Figure 1c) with traverse on 07/12/2021.
Claim Objections
The objection to claim 26  has been withdrawn in view of the applicant’s amendments.
Claim Rejections - 35 USC § 101
The 101 rejection has been withdrawn in view of the applicant’s amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-12, 22-26, and 28-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 remains rendered indefinite by the requirement for the articulating and bone contacting surfaces to face mutually opposite directions.  The elected embodiment shows the bone contacting surface as facing straight down, but the articulating surface does not face straight up.  The articulating surface comprises a curved convex surface which means it faces a variety of directions which are not mutually opposite the straight down direction.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1-8, 11, 22-26, and 28-32 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Strzepa et al (Strzepa) US 20090228104 A1 in view of Bake et al (Bake) US 2013/0110252 A1.
Strzepa discloses a titanium implant 100 comprising a body 105 comprising an articulating surface 110 corresponding to an articulating surface of a joint (the curved surface is designed to be flush within a patients joint) and a bone contacting surface 115 comprising a coating of hydroxyapatite (HA) [0056] and a cartilage contacting surface 120 between the articulating and bone contacting surfaces and a post 130 also coated with hydroxyapatite (HA) [0056] which has bone ingrowth properties (Claim 12).
In regards to the requirement for the post to provide a primary press fit fixing the implant to the joint, the post of Strzepa is fully capable of forming a press fit when implanted within the appropriately sized opening in a joint bone.
However, Strzepa does not specifically disclose the percentage of the HA within the coating or the application of HA upon the cartilage contacting surface.
Bake [0013] and [0051] teach that is known in the art of bone/cartilage implants to use of HA coatings for the purpose of optimizing the promotion of both bone and cartilage ingrowth around and through the implant .
It would have been obvious to one having ordinary skill in the art at the time the invention was made to extend the HA coating of Strzepa along 100% of the cartilage contacting surface and to provide HA at a rate of greater than 95% in order to optimize the promotion of ingrowth around and through the implant.  
In regards to claim 30, the comparison of the height of the cartilage contacting surface coating to the patient would wholly depend on the location and condition of the 

In regards to claim 12 Strzepa discloses the invention substantially as claimed being described above.  However, Strzepa discloses a base of titanium and a coating of HA but does not disclose these materials are applied as a double coating.
It would have been obvious to one having ordinary skill in the art at the time the invention was made that the titanium base could be made through any number of many known processes.  A well-known process is dip coating to build up many layers of a material to form the final implant.  Accordingly, by forming the device using dip coatings would result in numerous layers of titanium forming the base with an exterior coating of HA.
 
Response to Arguments
Applicant's arguments filed 12/03/2021 have been fully considered but they are not persuasive. 
In regards to the 112-rejection addressing the mutually opposite facing surface the applicant contends that a person of ordinary skill in the art would know what they mean.  This is not persuasive because it leaves the scope of the limitation open beyond 
The applicant argues that Strzepa fails to specifically disclose the sidewall and cartilage contacting surfaces as being coated with hydroxyapatite.  This is not persuasive because the prior art rejection has been modified to extend the HA coating beyond the bone contacting surface along the entire cartilage contacting surface.  The motivation has been clearly articulated above.
The applicant then argues that the new claim amendments further require a range of coverage for the cartilage contacting surface coating, which specifically provides for direct contact with surrounding cartilage not just bone.  This is not persuasive because the modification of the prior art rejection allows for a full 100% coverage of bone and cartilage contacting surfaces.  This full coverage reads upon the new amended language as well as the claimed ranges of new claims 28-32.
The applicant then presents arguments addressing method limitations within claims 24 and 26.  These arguments are moot because these claims are not method claims and do not require the suggested limitations.  The applicant elected the implant structure not a method of using the implant.  Therefore, any future amendments or claims directed at a method will be withdrawn from consideration.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

CHRISTOPHER D. PRONE
Primary Examiner
Art Unit 3774


/Christopher D. Prone/Primary Examiner, Art Unit 3774